Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  Applicant’s amendment and response filed 6/28/22, response filed 11/14/19, and amendment filed 5/31/19 are acknowledged and have been entered.

2.  Applicant's election of species of  immune competent cells from just a first subject and method steps a-e with a further reactivating step in Applicant’s amendment and response filed 5/31/19 is acknowledged. 

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).

Claims 1-3, 5, 6, 12, 23, 46-48, 50, 51 and 56 read upon the elected species.  Applicant has elected immune competent cells from just a first subject and a reactivating step that applies to isolated exhausted T cells from the first subject.  Although Applicant has listed claims 7, 10, 52 and 53 as reading on the elected species, they are in actuality drawn to non-elected species.  (The immune competent cells of claims 7 and 52 are not reactivated isolated exhausted T cells, the immune competent cells of claim 53 are allogenic or HLA matched and so are not from the first subject, the elected immune cells of claim 10 are isolated, not identified by a matrix).  

Accordingly, claims 4, 7, 10, 49, 52, 53 and 54 (non-elected species) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.  

Claims 1-3, 5, 6, 12, 23, 46-48, 50, 51 and 56 are presently being examined as they read upon the elected species.  
 
3.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.  Claims 12 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     a)  Claims 12 is indefinite in the recitation of “wherein the neoepitope presentation system comprises a vector selected from the group consisting of a viral vector, a plasmid vector, a bacterial vector, and a non-episomal mammalian vector expressing at least one neoepitope” because it is not clear what is meant, i.e., the neoepitope presentation system must comprise the expressed peptide in complex with a MHC class I or MHC class II molecule in order for an immune cell such as a T cell having a cognate TCR to contact it.  

The disclosure in the instant specification at [0080] is that the neoepitopes are presented to immune competent cells as a peptide or peptide/MHC complex, including on cells such as APCs.

     b) Claim 56 is indefinite in the recitation of “wherein the neoepitope presentation system is ex vivo and comprises a vector selected from the group consisting of a viral vector, a plasmid vector, a bacterial vector, and a non-episomal mammalian vector expressing at least one neoepitope” because it is not clear what is meant, i.e., the neoepitope presentation system must comprise the expressed peptide in complex with a MHC class I or MHC class II molecule in order for an immune cell such as a T cell having a cognate TCR to contact it.  

5.  For the purpose of prior art rejections, the filing date of the instant claims 12 and 56 is deemed to be the filing date of PCT/US2017/064728, i.e., 12/5/17, as provisional application 62/431,817 does not provide support for the limitation plasmid vector.  For the purpose of prior art rejections, the filing date of the instant claims 1-3, 5, 6, 23, 46-48, 50 and 51 is deemed to be the filing date of provisional application 62/431,817, i.e., 12/8/16.

6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.  Claims 1-3, 12 and 23 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by WO2016191545 A1 (IDS reference).

WO2016191545 A1 teaches a method for creating a personalized immunotherapy for a subject having cancer comprising comparing one or more open reading frames (ORFs) in nucleic acid sequences extracted from a tumor cell with one or more ORFs in nucleic acid sequences extracted from a healthy biological sample (i.e., this is a step of obtaining neoepitope sequence data from the tumor of the subject as is recited in claim 1, part a, and wherein the neoepitope is subject and tumor specific and is inherently HLA-matched to the subject since it is from the subject), wherein said comparing identifies one or more nucleic acid sequences encoding one or more peptides comprising one or more neoepitopes encoded within said one or more ORFs from the tumor cell (e.g., [0026], [00293], ), obtaining a second biological sample from the subject comprising a T cell clones or T infiltrating cells, the former that is obtained/made from the peripheral blood of the subject who is administered a vector, including a bacterial Listeria vector that is transformed with a plasmid vector, comprising encoding nucleic acid sequence for one or more peptides comprising the one or more neoepitopes, and using the T cell(s) to characterize specific peptide comprising one or more immunogenic neoepitopes bound by MHC class I or MHC class II molecules (e.g , [0026], [0073], [00290], [00300], [00310], [00388]) (this corresponds to suing the neoepitope sequence data to generate a neoepitope presentation system (step c in instant claim 1) and triggering an immune response as recited in step d of instant claim 1).  WO2016191545 A1 teaches that assays for a T cell immune response uses assays well known in the art, including for example T cell proliferation assays, in vitro tumor regression assays with 51Cr-relase or 3H-thymidine (e.g., [00389]) which are known in the art to be quantitative as proliferation via thymidine incorporation, tumor regression, or chromium release levels are measured (this corresponds to step d in instant claim 1).   (See entire reference, including claims).  

9.  Claims 1-3, 12, 23 and 46-48 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Linnemann et al (Nature Medicine, 1/2015, published online 22 December 2014, 21(1): 81-86). 

Linnemann et al  teach a method that comprises whole-exome sequencing and RNA-sequencing data  to identify the entire set of tumor-specific, nonsynonymous mutations within expressed genes (corresponding to instant claim 1, step a), obtaining immune competent cells that are isolated intra-tumoral autologous CD4+ T cells from the subject (corresponding to instant claim 1, step b), generating a neoepitope presentation system using the neoepitope sequence data by making peptides comprising the individual neoepitopes, loading them onto immortalized, autologous B cells, and triggering and quantifying an immune response by contacting the T cells with the peptide-loaded B cell neoepitope presentation system (corresponding to instant claim 1, steps d and e) (see entire reference, especially first two full paragraphs on page 81, col. 2, para spanning pages 81-82, Fig. 1 and legend).  In particular, Fig. 1 and legend evidence that the immune response is quantified. The neoepitope is inherently HLA-matched to the subject since it is from the subject.  The method is performed ex vivo.
10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 1-3, 5, 6, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016191545 A1 (IDS reference) in view of Jiang et al (Cell Death and Disease, 2015, 6, e1792, pages 1-9) and Schurich et al (PLOS Pathogens 2013, 9(3) e1003208, pages 1-12).

WO2016191545 A1 teaches a method for creating a personalized immunotherapy for a subject having cancer comprising comparing one or more open reading frames (ORFs) in nucleic acid sequences extracted from a tumor cell with one or more ORFs in nucleic acid sequences extracted from a healthy biological sample (i.e., this is a step of obtaining neoepitope sequence data from the tumor of the subject as is recited in claim 1, part a, and wherein the neoepitope is subject and tumor specific and is inherently HLA-matched to the subject since it is from the subject), wherein said comparing identifies one or more nucleic acid sequences encoding one or more peptides comprising one or more neoepitopes encoded within said one or more ORFs from the tumor cell (e.g., [0026], [00293], ), obtaining a second biological sample from the subject comprising a T cell clones or T infiltrating cells, the former that is obtained/made from the peripheral blood of the subject who is administered a vector, including a bacterial Listeria vector that is transformed with a plasmid vector, comprising encoding nucleic acid sequence for one or more peptides comprising the one or more neoepitopes, and using the T cell(s) to characterize specific peptide comprising one or more immunogenic neoepitopes bound by MHC class I or MHC class II molecules (e.g , [0026], [0073], [00290], [00300], [00310], [00388]) (this corresponds to suing the neoepitope sequence data to generate a neoepitope presentation system (step c in instant claim 1) and triggering an immune response as recited in step d of instant claim 1).  WO2016191545 A1 teaches that assays for a T cell immune response uses assays well known in the art, including for example T cell proliferation assays, in vitro tumor regression assays with 51Cr-relase or 3H-thymidine (e.g., [00389]) which are known in the art to be quantitative as proliferation via thymidine incorporation, tumor regression, or chromium release levels are measured (this corresponds to step d in instant claim 1).   (See entire reference, including claims).  

WO2016191545 A1 does not explicitly teach that the immune competent cells obtained from the subject are isolated exhausted T cells (as is recited in instant dependent claim 5), nor does it teach a step of reactivating isolated exhausted T cells (as is recited in instant dependent claim 6).

WO2016191545 A1 does teach that the immune competent cells are T infiltrating cells or TILS, T cells that infiltrate into tumors or T cells that are present in the tumor microenvironment. 
Jiang et al teach that T cell exhaustion was originally identified during chronic infection but was subsequently observed in humans with cancer, with the exhausted T cells in the tumor microenvironment showing overexpressed inhibitory receptors (PD-1 being the major inhibitory receptor regulating T cell exhaustion, T cells with high PD-1 expression lose the ability to eliminate cancer), decreased cytokine production and cytolytic activity.  Jiang et al teach that restoring exhausted T cell represents an inspiring strategy for cancer treatment.  Jiang et al ( teach that the presence of T cells in the tumor microenvironment (TME) are generally in a hypo-responsive state (see entire reference, especially abstract, Facts section, conclusions section). 

Schurich et al (PLOS Pathogens 2013, 9(3) e1003208, pages 1-12) teach that IL-12 is particularly beneficial for enhancing TCR-mediated signaling in CD8+ T cell responses that are exhausted and can significantly augment the effects of co-inhibitory blockage (that is, IL-12 stimulation down-regulates PD-1 expression)  (see entire reference, especially paragraph spanning pages 1-2).  Schurich et al teach that IL-12 potently augments the capacity of CD8+ T cells to produce effector cytokines upon stimulation by cognate antigen accompanied by down-modulation of the hallmark inhibitory receptor PD-1 (abstract).  See entire reference.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have stimulated the tumor infiltrating T cells used in the method of WO2016191545 A1, that are taught by Jiang et al to be cells that have the potential to be exhausted T cells having increased PD-1 expression, with IL-12 as is taught by Schurich et al.

One of ordinary skill in the art would have been motivated to do this with a reasonable expectation of success in order to reactivate the tumor infiltrating T cells with IL-12, particularly since Schurich et al teach that IL-12 potently augments the capacity of CD8+ T cells to produce effector cytokines upon stimulation by cognate antigen accompanied by down-modulation of the hallmark inhibitory receptor PD-1.

12.  Claims 1-3, 12, 23, 46-48, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Linnemann et al (Nature Medicine, 1/2015, published online 22 December 2014, 21(1): 81-86) in view of Schumacher and Schrieber (Science, April 3, 2015, 348(6230): 69-74), Jiang et al (Cell Death and Disease, 2015, 6, e1792, pages 1-9) and Schurich et al (PLOS Pathogens 2013, 9(3) e1003208, pages 1-12).

Linnemann et al teach a method that comprises whole-exome sequencing and RNA-sequencing data  to identify the entire set of tumor-specific, nonsynonymous mutations within expressed genes (corresponding to instant claim 1, step a), obtaining immune competent cells that are isolated intra-tumoral autologous CD4+ T cells from the subject (corresponding to instant claim 1, step b), generating a neoepitope presentation system using the neoepitope sequence data by making peptides comprising the individual neoepitopes, loading them onto immortalized, autologous B cells, and triggering and quantifying an immune response by contacting the T cells with the peptide-loaded B cell neoepitope presentation system (corresponding to instant claim 1, steps d and e) (see entire reference, especially first two full paragraphs on page 81, col. 2, para spanning pages 81-82, Fig. 1 and legend).  In particular, Fig. 1 and legend evidence that the immune response is quantified. The neoepitope is inherently HLA-matched to the subject since it is from the subject.  The method is performed ex vivo.

Linnemann et al do not teach that the isolated immune competent cells are CD8+ T cells, nor that these cells are isolated exhausted T cells, nor that the method further comprises a step of reactivating the isolated exhausted T cells.

Schumacher and Schreiber teach obtaining tumor material, identifying tumor specific mutations (non-synonymous somatic mutations) within expressed genes (including via RNA sequencing data), in silico analysis of peptide stretches containing any of the identified nonsynonymous mutations, including filtering through use of prediction algorithms or used to identify MHC associated neoantigens in MS data.  The resulting epitope sets are used to identify physiologically occurring neoantigen-specific T cell responses by MHC multimer-based screens or functional assays within both CD8 and CD4 T cell populations.  Alternatively, T cell induction strategies are used to validate predicted neoantigens (see entire reference, especially Fig. 1 and legend).  

Jiang et al teach that PD-1 expression is markedly upregulated on tumor infiltrating CD8+ T cells in some cancers and that these T cells are relevant to cancers.  Jiang et al teach that T cell exhaustion was originally identified during chronic infection but was subsequently observed in humans with cancer, with the exhausted T cells in the tumor microenvironment showing overexpressed inhibitory receptors (PD-1 being the major inhibitory receptor regulating T cell exhaustion, T cells with high PD-1 expression lose the ability to eliminate cancer), decreased cytokine production and cytolytic activity.  Jiang et al teach that restoring exhausted T cell represents an inspiring strategy for cancer treatment.  Jiang et al ( teach that the presence of T cells in the tumor microenvironment (TME) are generally in a hypo-responsive state (see entire reference, especially abstract, Facts section, conclusions section). 
 
Schurich et al (PLOS Pathogens 2013, 9(3) e1003208, pages 1-12) teach that IL-12 is particularly beneficial for enhancing TCR-mediated signaling in CD8+ T cell responses that are exhausted and can significantly augment the effects of co-inhibitory blockage (that is, IL-12 stimulation down-regulates PD-1 expression)  (see entire reference, especially paragraph spanning pages 1-2).  Schurich et al teach that IL-12 potently augments the capacity of CD8+ T cells to produce effector cytokines upon stimulation by cognate antigen accompanied by down-modulation of the hallmark inhibitory receptor PD-1 (abstract).  See entire reference.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have isolated CD8+ tumor infiltrating T lymphocytes to use in the method taught by Linnemann et al in place of the isolated CD4+ T cells, and to have stimulated the them as cells that have the potential to be exhausted T cells as taught by Jiang et al having increased PD-1 expression, with IL-12 as is taught by Schurich et al.

One of ordinary skill in the art would have been motivated to do this with a reasonable expectation of success in order to reactivate the tumor infiltrating T cells with IL-12, particularly since Schurich et al teach that IL-12 potently augments the capacity of CD8+ T cells to produce effector cytokines upon stimulation by cognate antigen accompanied by down-modulation of the hallmark inhibitory receptor PD-1, and the teaching of Schumacher and Schreiber that CD8+ T cells as well as CD4+ T cells are relevant to neoepitope discovery and validation.

13.  Claims 12 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Linnemann et al (Nature Medicine, 1/2015, published online 22 December 2014, 21(1): 81-86) in view of Jiang et al (Cell Death and Disease, 2015, 6, e1792, pages 1-9) and Schurich et al (PLOS Pathogens 2013, 9(3) e1003208, pages 1-12) as applied to claims 1-3, 12, 23, 46-48, 50 and 51 above, and further in view of Colluru and McNeel (Oncotarget, 9/21/2016, 7(42): 67901-67918).

The teachings and combination of Linnemann et al in view of Jiang et al and Schurich et al has been enunciated above, hereafter referred to as “the combined references”, and will not be reproduced herein.

The combined references do not teach wherein the neoepitope presentation system comprises a vector such as one recited in claim 12 or claim 56.

Linnemann et al of the combined references do teach a neoepitope presentation system that is a B lymphocyte cell that is pulsed with a synthetic peptide version of the neoepitopes.

Colluru and McNeel teach that a human peripheral B lymphocyte cell or in vitro derived dendritic cells were able to efficiently encode antigen mRNA via encoding plasmid DNA and expand cognate tumor antigen-specific CD8+ T cells ex vivo (see entire reference, especially abstract).

It would have been prima facie obvious to one of ordinary skill in the art to have used the antigen presenting system taught by Colluru and McNeel, but encoding the neoantigens of the combined references and to have used it as the neoepitope presentation system in the method taught by the combined references.

One of ordinary skill in the art would have been motivated to use any suitable neoantigen presentation system that would efficiently expand cognate tumor antigen-specific T cells.

14.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15. Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 16/477,505, 16/713,680, 15/292,095, and 16/647,277 cases or the application that issued as U.S. Patent No. 10,532,089 as separate unrelated applications, not as a DIV of the instant application, the following double patenting rejections have been set forth.  
16.  Claims 1-3 and 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 12, 13, 21-30 of copending Application No. 16/477,505. Although the claims at issue are not identical, they are not patentably distinct from each other because:  (1) claims 1, 4, 6, 12 and 13 are drawn to a method that obtains a tumor biopsy tissue sample and a blood sample from a patient, determining a plurality of tumor specific and patent specific neoepitopes via omics (transcriptomics) analysis, measuring the response of the patient’s immune system by contacting a composition comprising immune competent cells from peripheral blood of the subject with an immobilized neoepitope presentation system and measuring a positive response and quantitating the response as being above a clinical reference range; (2) it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have incorporated the method recited in claims  1, 4, 6, 12, 13, 21-30 into the remaining claims of ‘505 in order to discover other neoepitopes besides the ones being verified or quantified. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 46-48 are directed to an invention not patentably distinct from claims 1, 4, 6, 12, 13, 21-30 of commonly assigned 16/477,505 as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/477,505, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

17.  Claims 1-3, 12, 46-48 and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16//647,277 in view of Schumacher and Schrieber (Science, April 3, 2015, 348(6230): 69-74).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The claims of ‘277 are drawn to a method of validating predicted MHC presentation of a first neoepitope of a tumor wherein the method comprises generating a recombinant neoantigen presentation system that comprises the neoepitope and MHC on the surface thereof, wherein the expression system comprises a viral, bacterial or yeast expression vector or RNA.

The claims of ‘277 do not recite that the method further comprises obtaining immune competent cells and triggering and quantifying an immune response by contacting with the neoepitope presentation system.

Schumacher and Schreiber teach obtaining tumor material, identifying tumor specific mutations (non-synonymous somatic mutations) within expressed genes (including via RNA sequencing data), in silico analysis of peptide stretches containing any of the identified nonsynonymous mutations, including filtering through use of prediction algorithms or used to identify MHC associated neoantigens in MS data.  The resulting epitope sets are used to identify physiologically occurring neoantigen-specific T cell responses by MHC multimer-based screens or functional assays within both CD8 and CD4 T cell populations.  Alternatively, T cell induction strategies are used to validate predicted neoantigens (see entire reference, especially Fig. 1 and legend).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added a functional T cell induction/quantification step to validate the presentation of the neoepitope/MHC complexes as pertains to actual ability to stimulate a T cell.

One of ordinary skill in the art would have been motivated to do this in order to validate that the complex can stimulate a T cell.

Claims 1-3, 12, 46-48 and 56 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned 16//647,277, as enunciated above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned  16//647,277, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

18. Claims 1-3 and 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16//713,680 in view of Schumacher and Schrieber (Science, April 3, 2015, 348(6230): 69-74).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The claims of ‘680 are drawn to a method of making an immunotherapeutic composition comprising comparing omics data for tumor cells, comprising whole genome DNA sequencing data or exome DNA sequencing data.  

The although the claims of ‘680 recite generating a genetically modified CAR that recognizes or binds to a neoepitope to target tumor cells, the claims of ‘680 do not recite that the method further comprises obtaining immune competent cells and triggering and quantifying an immune response by contacting with the neoepitope presentation system.

Schumacher and Schreiber teach obtaining tumor material, identifying tumor specific mutations (non-synonymous somatic mutations) within expressed genes (including via RNA sequencing data), in silico analysis of peptide stretches containing any of the identified nonsynonymous mutations, including filtering through use of prediction algorithms or used to identify MHC associated neoantigens in MS data.  The resulting epitope sets are used to identify physiologically occurring neoantigen-specific T cell responses by MHC multimer-based screens or functional assays within both CD8 and CD4 T cell populations.  Alternatively, T cell induction strategies are used to validate predicted neoantigens (see entire reference, especially Fig. 1 and legend).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added a functional T cell induction/quantification step using the neoepitope specific cell composition of the method of the claims of ‘680, wherein the cell is a CAR-T cell.

One of ordinary skill in the art would have been motivated to do this in order to validate and quantify the that the complex can stimulate a CAR-T cell, particularly since the neoepitopes are predicted based upon binding affinity to a determined HLA and not actually tested in vitro.

Claims 1-3 and 46-48 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned 16/713,680, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/713,680, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.
 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

19.  Claims 1-3, 12, 46-48 and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 7-11 of copending Application No. 15/292,095 in view of Schumacher and Schrieber (Science, April 3, 2015, 348(6230): 69-74).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The claims of ‘095 are drawn to a method of treating a tumor in a patient using a plurality of cells that are transfected with recombinant nucleic acid sequences encoding a plurality of filtered neoepitopes, wherein the filtered epitopes are selected by comparing whole genome sequencing of tumor sample of a patient against non-diseased tissue of the same patient, and selecting neoepitopes that bind to the patient’s HLA type with an affinity of <500 nM, wherein the recombinant nucleic acid is a viral, bacterial, yeast expression vector or an RNA. 

The claims of ‘095 do not recite a step whereby the neoepitope presentation system that is administered in the method claims of ‘095 are contacted with T cells to trigger an immune response, nor wherein that response is quantified. 

Schumacher and Schreiber teach obtaining tumor material, identifying tumor specific mutations (non-synonymous somatic mutations) within expressed genes (including via RNA sequencing data), in silico analysis of peptide stretches containing any of the identified nonsynonymous mutations, including filtering through use of prediction algorithms or used to identify MHC associated neoantigens in MS data.  The resulting epitope sets are used to identify physiologically occurring neoantigen-specific T cell responses by MHC multimer-based screens or functional assays within both CD8 and CD4 T cell populations.  Alternatively, T cell induction strategies are used to validate predicted neoantigens (see entire reference, especially Fig. 1 and legend).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added a functional T cell induction/quantification step using the neoepitope presentation system in the method of the claims of ‘095 prior to treatment.

One of ordinary skill in the art would have been motivated to do this in order to test that the neoantigen peptides can induce a T cell response and to quantify that response prior to administration.  

Claims 1-3 and 46-48 are directed to an invention not patentably distinct from claims 1, 2, 4 and 7-11 of commonly assigned 15/292,095, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 15/292,095, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.
 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

20.  Claims 1-3 and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,532,089. 

The claims of ‘089 are drawn to a method of treatment that comprises receiving omics data for tumor cells comprising whole genome DNA sequencing data or exome DNA sequencing data, identifying DNA sequences that encode neoepitopes, predicting binding affinities thereof with respect to a determined HLA type of the patient, creating a CAR-immune competent cell such as a CAR-T cell that specifically recognizes a neoepitope/HLA complex or a population of white blood cells that are ex vivo activated with the relevant neoepitope/HLA complex(es).  

The claims of ‘089 do not recite wherein the CAR-T cells are activated/quantified with a neoepitope presentation system, i.e., the HLA/neoepitope complexes, nor that the activated white blood cells have had that reaction quantified.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added a functional T cell induction/quantification step using the neoepitope specific cell composition of the method of the claims of ‘089, wherein the cell is a CAR-T cell, or to have quantified the reaction of the white blood cells.

One of ordinary skill in the art would have been motivated to do this in order to validate and quantify the that the complex can stimulate a CAR-T cell, particularly since the neoepitopes are predicted based upon binding affinity to a determined HLA and not actually tested in vitro, and since the claims of ‘089 are silent as to quantification of the ex vivo activation level of the white blood cells.

Claims 1-3 and 46-48 are directed to an invention not patentably distinct from claims 1-11 of commonly assigned U.S. Patent No. 10,532,089, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 10,532,089, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.
 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

21.  No claim is allowed.

22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644